Citation Nr: 1815776	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO. 14-30 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2018, the Veteran and his wife provided testimony in a video conference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 1991 rating decision, the RO denied the claim of entitlement to service connection for lumbar spine disability. The Veteran timely perfected an appeal and in December 1994 the Board denied the appeal. The Veteran did not initiate an appeal of the Board decision.

2. Evidence associated with the claims file since the December 1994 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a lumbar spine hearing disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The December 1994 Board decision denying service connection for a lumbar spine disorder is final. 38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100 (2017).

2. As evidence received since the December 1994 Board decision is new and material, the criteria for reopening the claim of entitlement to service connection for a lumbar spine disability are met. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a lumbar spine (back) disability was previously denied in an un-appealed December 1994 Board decision. The Veteran filed a new claim for entitlement to service connection for the previously denied claim in June 2013.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104(a) (2012). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In a March 1991 rating decision, the regional office denied the claim of entitlement to service connection for lumbar scoliosis. The Veteran filed a notice of disagreement in March 1991. In March 1994, the Board remanded the claim for further development. In a December 1994 decision, the Board denied the appeal, finding that no back injury or disorder was shown in service. This Board decision is final and binding since the Veteran did not timely perfect an appeal of the decision and the decision was not modified or reversed by the Court. 38 U.S.C. §§ 7104(b), 7252; 38 C.F.R. § 20.1100. 

Since the December 1994 Board decision, the Veteran has submitted additional evidence and contentions pertaining to this claim. Specifically, a September 2014 letter from the Veteran's private physician that indicated the Veteran was under his treatment from 1983 to 2011. The private physician stated that he "strongly" felt that the Veteran's lumbar pains are directly related to the 1965 injury and that the pain syndrome will be life-long. In a January 2018 letter, the Veteran's private physician indicated that the Veteran was a patient in his practice; provided computed tomography scan, x-ray, and magnetic resonance imaging reports that showed some disc space narrowing, disc bulging, and faucet joint and ligament hypertrophy that caused mild to moderate central spinal canal stenosis. The January 2018 private physician stated that the imaging results could be consistent with the motor vehicle accident that the Veteran stated he was involved in while in the Army. 

Further, during the January 2018 Board video conference hearing, the Veteran's wife testified that she met the Veteran shortly after the Veteran got out of the military and that at that time the Veteran explained to her that he was "mashed or crunched" in service and complained of back pain. The Veteran's wife also testified that he had a rib that stuck out which bothered him during that time. Given that the threshold for substantiating a claim to reopen is low, this evidence, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability and raises a reasonable possibility of substantiating the claim. Thus, the claim of entitlement to service connection for a lumbar spine disability is reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

The substantive appeal (VA Form 9) was filed in August 2014 which includes an automatic waiver of AOJ review of evidence added at the time of or any time after the filing of the VA Form 9. 38 U.S.C. § 7015. The Veteran is not prejudiced by the Board's remand of the issue of entitlement to service connection for a lumbar spine disability.


ORDER

The application to reopen a claim of entitlement to service connection for a lumbar spine disability is granted. The claim is granted to this extent only.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim for entitlement to service connection for a lumbar spine disability.

The Board finds that a VA examination is necessary to address the nature and etiology of any lumbar spine disability as it relates to service, to include the Veteran's September 1965 incident where he was pinned between two vehicles. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Schedule the Veteran for a VA examination for his claimed lumbar spine disability, to determine the nature, extent, and etiology of the claimed disability. Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be performed. The Veteran's claims file should be reviewed by the examiner in conjunction with the examination. The rationale for all opinions expressed must be provided. 

The VA examiner's attention is drawn to the following:

* The Veteran served on active duty from January 1964 to December 1965.

* Of record is the Veteran's November 1963 service entrance examination which reflects normal clinical evaluations. In the accompanying report of medical history, the Veteran reported that he had palpitation or pounding heart; high or low blood pressure; and foot trouble. See VBMS document type entitled "STR - Medical," received 01/09/1991, on p. 42-43, 47-48.

* A September 1965 service treatment record shows the Veteran was hospitalized for 12 days after he got caught between the side and the end of 2 personnel carriers. The medical professional noted that there was no tenderness over the back, crepitus or deformity. The Veteran was diagnosed with contusions and abrasions of the pelvis, penis, and right elbow, and a contusion of the left shoulder. See VBMS document type entitled "STR - Medical," received 01/09/1991, on p. 13.

* A September 1965 service personnel record indicates that the Veteran was put on profile for contusions of pelvis and contusion of shoulder and elbow. See VBMS document type entitled "STR - Medical," received 01/09/1991, on p. 14.

* An October 1965 service treatment record reflects that the Veteran was in an accident being caught between two Army personnel carriers (APC's) and had abrasions of the pelvis and a snapping sensation of the chest with complaints of tender areas. The physician's impression included right low rib margins. See VBMS document type entitled "STR - Medical," received 01/09/1991, on p. 10.

* Of record is the Veteran's November 1965 service separation examination which reflects normal clinical evaluations. In the accompanying report of medical history, the Veteran reported that he had pain or pressure in chest; palpitation or pounding heart; and foot trouble. Pains after truck accident with contusion of chest in September 1965; occasional pains when laying on the right side of chest; occasional palpitation of heart when nervous (asymptomatic); and a history of athlete's feet occasionally were noted. The Veteran indicated that he was treated by 20th Station Hospital, Nuremberg, Germany, for the truck accident for 11 days in September 1965. See VBMS document type entitled "STR - Medical," received 01/09/1991, on p. 4-8.

* Of record is the February 1991 VA examination for the Veteran's back, ribs, elbow, and shoulders. Imaging studies were performed which revealed levoconvex scoliosis, normal left shoulder, normal pelvis, normal right elbow, and normal chest. See VBMS document type entitled "Medical Records: VA Examination," received 02/05/1991.

* In a July 2013 letter, the Veteran's private physician stated that he examined and treated the Veteran for his degenerative disc disease and cervical condition since May 2012. The physician opined, that after reviewing the Veteran's military records, it is "quite likely" that his condition is related to the military vehicle accident that happened on September 20,1965 that left him pinned between two personnel carriers which resulted in a neck and back abrasions and pain. See VBMS document type entitled "Correspondence - Incoming: Third Party Correspondence," received 06/09/2013.

* Of record is the September 2013 VA examination (Disability Benefits Questionnaire (DBQ)) for back (thoracolumbar spine) conditions. See VBMS document type entitled "CAPRI," received 09/21/2013.

* Of record is a March 2014 DBQ completed by the private physician who wrote the July 2013 letter and opinion. See VBMS document type entitled "Medical Records: VA Examination," received 03/24/2014.

* In a September 2014 letter, a physician indicated that he provided internal medical/general care to the Veteran from 1983 to 2011. The physician indicated that he "strongly feels" that the Veteran's lumbar pain is directly related to the 1965 injury and that his pain syndrome would be "life long." See VBMS document type entitled "Medical Treatment Record - Non-Government Facility," received 09/11/2014.

* Of record is a transcript of the January 2018 Board video conference hearing. The Veteran's wife testified that she met the Veteran shortly after service and that he had explained the September 1965 motor vehicle incident in service and complained of back pain to her. See VBMS document type entitled "BVA Transcript," received 01/11/2018, on p. 7.

* A January 2018 letter from the Veteran's private physician indicated that the Veteran was a patient in his practice; provided computed tomography scan, x-ray, and magnetic resonance imaging reports that showed some disc space narrowing, disc bulging, and faucet joint and ligament hypertrophy that caused mild to moderate central spinal canal stenosis. Further, the physician stated imaging results could be consistent with the motor vehicle accident that the Veteran stated he was involved in while in the Army. Copies of the imaging reports are contained in the record. See VBMS document type entitled "Medical Treatment Record - Non-Government Facility," received 01/24/2018.

The examiner is asked to answer the following questions: 

a. Whether the Veteran has a current diagnosis of a lumbar spine disability?

b. For each lumbar spine disability diagnosed, the examiner is asked to address whether it is at least as likely as not (50 percent or greater likelihood) that such disability had its onset in service or is otherwise related to service.

c. The examiner is asked to specifically address whether any diagnosed lumbar spine disability is at least as likely as not (50 percent probability or more) related to or caused by or is a September 1965 in-service incident where the Veteran was pinned between two vehicles?

The examiner is asked to specifically address the opinions of private physicians submitted by the Veteran.

A full rationale must be provided for all medical opinions given. If the examiner is unable to provide an opinion without resorting to mere speculation, he or she should explain why this is so. The examiner shall then explain whether the inability to provide a more definitive opinion is the result of a need for more information and indicate what additional evidence is necessary, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After the above is complete, readjudicate the Veteran's reopenec claim of entitlement to service connection for a lumbar spine disability. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


